DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 17, 24, 30 and 37 are objected to because of the following informalities:  “among samples a top neighboring line” should be “among samples of a top neighboring line”.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 16, 20, 22-23, 27, 29, 33, 35-36 and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Kawamura et al. (AHG5: CU based chroma intra prediction with reduced reference).
Regarding claim 16. Kawamura discloses A method for video decoding (page 1, I Introduction, line 1, HEVC), comprising: 
determining, for a block being decoded, at least one spatial neighboring template (page 1, 2.1 Description, lines 4-5, neighboring samples are utilized for parameter derivation); 
determining, for the block being decoded, at least one linear model parameter based on a number N of reconstructed samples of the at least one spatial neighboring template (page 2, line 1, reduces the reference samples in the parameter derivation by using sub-sampling); and 
decoding the block using a linear model based on the determined at least one linear model parameter (page 1, I Introduction, lines 1-2, the chroma intra prediction based on the linear combination of luma samples);
wherein determining at least one spatial neighboring template comprises determining the number N of reconstructed samples in the at least one spatial neighboring template corresponding to N=2.sup.k with k chosen so that N is the maximum integer smaller than the sum of the block width and block height (figure 1, left figure, an 8x4 block having a sum of width plus height of 12, use 4 + 4 =8=N=2.sup.3 samples for calculating the model parameters, where N is the largest power-of-2 integer smaller than the sum of the block width and block height (12)).
	However, Kawamura does not explicitly disclose block width is not equal to block height and block width is not equal to half block height.
	Official Notice is taken that it would have been obvious to apply the technique for blocks with other shapes wherein block width is not equal to block height and block width is not equal to half block height, in order to code the video more flexibly.

Regarding claim 20. Official Notice is taken that it would have been obvious to apply the technique for blocks with other shapes wherein block width and block height is not equal to a power of two, in order to code the video more flexibly.

Regarding claim 22. The same analysis has been stated in claim 16.
Regarding claim 23. The same analysis has been stated in claim 16.
Furthermore, Kawamura discloses An apparatus for video decoding, comprising one or more processors, and at least one memory and wherein the one or more processors is configured to implement the method of 16 (page 1, I Introduction, line 2, hardware).
Regarding claim 27. The same analysis has been stated in claim 20.
Regarding claim 29. The same analysis has been stated in claim 16.
Regarding claim 33. The same analysis has been stated in claim 20.
Regarding claim 35. The same analysis has been stated in claim 16.
Regarding claim 36. The same analysis has been stated in claim 16.
Furthermore, An apparatus for video encoding, comprising one or more processors, and at least one memory and wherein the one or more processors is configured to implement the method of 16 (page 1, I Introduction, line 2, hardware). 
Regarding claim 40. The same analysis has been stated in claim 20.
Claims 17-18, 24-25, 30-31 and 37-38 are rejected under 35 U.S.C. 103 as being unpatentable over Kawamura et al. (AHG5: CU based chroma intra prediction with reduced reference) in view of GISQUET et al. (Border subsampling for LM mode).
Regarding claim 17. GISQUET discloses determining at least one spatial neighboring template comprises determining an offset for the relative position of a first sample among samples of a left neighboring line of the block being decoded, or determining an offset for the relative position of a first sample among samples a top neighboring line of the block being decoded (page 2, 1.2 JCTVC-G129: decimation of the input samples of OLS, line 3, Several subsampling ratio were explored; abstract, parity is signaled to the decoder, the parity is equivalent to an offset for the relative position of the first sample. Obvious that, when subsampling ratio is one other than 1:2, the offset is signaled).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of Kawamura with the invention of GISQUET, to determine at least one spatial neighboring template comprises determining an offset for the relative position of a first sample among samples of a left neighboring line of the block being decoded, or determine an offset for the relative position of a first sample among samples a top neighboring line of the block being decoded, in order to correctly obtain the samples.

Regarding claim 18. GISQUET discloses the number N of reconstructed samples of the at least one spatial neighboring template is set to the higher number of samples in the larger dimension of the block being decoded (page 2, 1.2 JCTVC-G129: decimation of the input samples of OLS, line 3, Several subsampling ratio were explored, therefore, the higher number of samples is set in the larger dimension of the block).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of Kawamura with the invention of GISQUET, to set the number N of reconstructed samples of the at least one spatial neighboring template to the higher number of samples in the larger dimension of the block being decoded, in order to improve the quality of derived parameters.
Regarding claim 24. The same analysis has been stated in claim 17.
Regarding claim 25. The same analysis has been stated in claim 18.
Regarding claim 30. The same analysis has been stated in claim 17.
Regarding claim 31. The same analysis has been stated in claim 18.
Regarding claim 37. The same analysis has been stated in claim 17.
Regarding claim 38. The same analysis has been stated in claim 18.
Claims 19, 26, 32 and 39 are rejected under 35 U.S.C. 103 as being unpatentable over Kawamura et al. (AHG5: CU based chroma intra prediction with reduced reference) in view of AONO et al. (US 20210136407 A1).
Regarding claim 19. AONO discloses implicitly disabling a linear model, at the encoding or decoding, in case the block width is lower than a first value and in case the block height is lower than a second value ([0235]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of Kawamura with the invention of AONO, to implicitly disable the linear model, at the encoding or decoding, in case the block width is lower than a first value and in case the block height is lower than a second value, in order to operate the model properly (AONO [235]).
Regarding claim 26. The same analysis has been stated in claim 19.
Regarding claim 32. The same analysis has been stated in claim 19.
Regarding claim 39. The same analysis has been stated in claim 19.
Claims 21, 28, 34 and 41 are rejected under 35 U.S.C. 103 as being unpatentable over Kawamura et al. (AHG5: CU based chroma intra prediction with reduced reference) in view of Panusopone et al. (US 20170339404 A1).
Regarding claim 21. Panusopone discloses the linear model belongs to a set comprising: 
cross-component linear model ([0042]); 
block based illumination compensation linear model ([0054]); 
bi-directional optical flow ([0048]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of Kawamura with the invention of Panusopone, to comprise the set of linear models in the video coding, in order to efficiently perform the coding.

	Regarding claim 28. The same analysis has been stated in claim 21.
Regarding claim 34. The same analysis has been stated in claim 21.
Regarding claim 41. The same analysis has been stated in claim 21.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOLAN XU whose telephone number is (571)270-7580. The examiner can normally be reached Mon. 8:30-4:30; Thurs. 8:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SATH V. PERUNGAVOOR can be reached on (571) 272-7455. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XIAOLAN XU/               Examiner, Art Unit 2488